Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 1 of 6          PageID #: 93




                            United States District Court

                                  District of Maine

In Re:                                  )
                                        )
COURT OPERATIONS UNDER                  )
THE EXIGENT CIRCUMSTANCES               )
CREATED BY THE COVID-19                 )             GENERAL ORDER 2020-13
CORONAVIRUS & RELATED                   )             [Amended, November 3, 2020]
PANDEMIC PRECAUTIONS:                   )             [Amended, April 1, 2021]
COURTHOUSE ENTRANCE                     )
PROTOCOLS                               )


                GENERAL ORDER RE: ENTRANCE PROTOCOLS
         In the interest of public health and safety, and after the consideration of

the public health guidelines regarding COVID-19 issued by the U.S. Centers for

Disease Control and Prevention and the State of Maine, the following protocols

apply to all persons, other than court employees, entering the Edward T. Gignoux

Courthouse in Portland, the U.S. Probation and Pretrial Services Offices in

Bangor and Portland, the United States Bankruptcy Court in Portland, and the

U.S. District Court or the U.S. Bankruptcy Court located on the third floor of the

Margaret Chase Smith Federal Building in Bangor.

                                Entrance Protocols
         Every person must comply with the requirements established in this Order.

Persons who will not or cannot comply with these protocols will be directed to call

or speak with one of the points of contact identified in this Order.

1.       You may be asked to answer questions related to the health guidelines
         in this Order.




                                            1
Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 2 of 6                       PageID #: 94




 2.      You may not enter if you:


               Are unwilling to comply with the protocols or to participate in any
                screening questions outlined in this Order.

               Have been advised to self-quarantine by any doctor, hospital, or
                health agency within the last 14 days.

               Have been diagnosed with COVID-19 or have been told to presume
                that you have COVID-19 by a health professional within the last 14
                days.

               Have had contact in the last 14 days with someone who has been
                diagnosed with COVID-19 or have been told that they have to
                presume they have COVID-19 by a health professional, unless the
                diagnosis was more than 14 days ago, and they have been symptom-
                free for the past 72 hours.

               Have a temperature of 100.4 or higher.

               Have had a cough, shortness of breath, fever, chills, muscle pain,
                headache, sore throat, loss of taste or smell, sinus congestion, or
                extreme fatigue within the last 14 days, unless the symptoms are
                attributable to another known condition.

               Reside with someone who has had a cough, shortness of breath, fever,
                chills, muscle pain, headache, sore throat, loss of taste or smell, sinus
                congestion, or extreme fatigue within the last 14 days, unless the
                symptoms are attributable to another known condition.

 3.      Pursuant to Governor Janet T. Mill’s Moving Maine Forward Plan dated
         March 5, 2021:

         a. Individuals from Massachusetts, Connecticut, New Hampshire, Vermont,
         and Rhode Island are exempted from Maine’s test or quarantine requirement.

         b. People who have either had COVID-19 in the previous 90 days or are fully
         vaccinated against COVID-19, regardless of state of origin, are now exempted
         from Maine’s test or quarantine requirement.1


 1 An individual is considered “fully vaccinated” 14 days after the completion of the COVID-19
vaccination series. See Office of the Governor, COVID-19 Vaccination in Maine (updated Mar. 4, 2021),
https://www.maine.gov/covid19/vaccines/public-faq.

                                                 2
Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 3 of 6                   PageID #: 95




        c. Until May 1, 2021, a non-exempt individual arriving in Maine should
        have a sample taken for a COVID-19 molecular or antigen test no earlier
        than 72 hours prior to their arrival in Maine. If awaiting the test results
        upon arrival in Maine, the individual must quarantine until a result is
        available. The result must indicate the individual is COVID-19 negative.
        Alternatively, the individual may commit to quarantining upon arrival in
        Maine for 10 days.

        d. For international travelers, all people who arrive in Maine within 7 days
        of entering the U.S. must quarantine for 7 days from arrival in the U.S. and
        get a COVID-19 molecular or antigen test 3-5 days after arrival in the U.S.
        Even if the COVID-19 test is negative, individuals must complete the 7-day
        quarantine after travel. Individuals who test positive for COVID-19 must
        isolate in accordance with the State’s requirements. Individuals arriving
        from international travel who do not get a COVID-19 test should quarantine
        for 10 days after arrival in the U.S. Individuals who arrive in Maine more
        than 7 days after arrival in the U.S. should follow the guidelines for domestic
        travelers arriving in Maine from non-exempt states, as previously described.

        e. The requirements of the Moving Maine Forward Plan are available online
        at https://www.maine.gov/covid19/moving-maine-forward.

        f. Between March 5, 2021, and May 1, 2021, if you are a Maine resident or
        a visitor from a non-exempt state, and you have traveled to or from a state
        or area not exempted from Maine’s quarantine/negative test requirements,
        you may not enter the Court’s facilities unless:
        i. You have received a recent negative test for COVID-19 in accordance with
           the standards established by the Moving Maine Forward Plan; or
       ii. You have quarantined in accordance with standards established by the
           Moving Maine Forward Plan; or
      iii. Your entrance is related to your role in an in-court hearing, grand jury
           proceeding, or jury trial and has been pre-approved by the presiding judge
           (based on guidance from the CDC, the Maine CDC, and/or other
           authorities); or
       iv. Your entrance has been pre-approved by the administrative head of the
           court unit or security agency you are visiting (based on guidance from the
           CDC, the Maine CDC, and/or other authorities).
 4.     Masks: You must wear a mask or face covering pursuant to General
        Order 2020-7. If you arrive without a mask, one will be provided to you. 2 You

 2 Face shields will be provided for those who cannot wear a mask. A Court Security Officer will
contact the Clerk’s Office if a shield is requested by a visitor.

                                               3
Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 4 of 6          PageID #: 96




      must wear your mask at all times unless otherwise directed by a Judge.
5.    Hand Sanitizer: You must apply hand sanitizer upon entering the court’s
      facilities. Hand sanitizer will be available at all courthouse entrances.
6.    Social Distance: You must maintain at least six feet of distance between you
      and other persons at all times, unless otherwise directed by a Judge. Minor
      children may accompany adults and will not be expected to stay apart.
7.    Cell Phones and Laptops: Unless you are a (1) member of the Court’s bar, (2)
      law enforcement officer, (3) credentialed press person, or (4) U.S. Attorney’s
      Office Victim Witness Coordinator, cell phones and laptops may not be
      brought into the courthouse without the prior permission of the Court.
      Permission may be requested by contacting the Clerk’s office. If you arrive
      with a cell phone and cannot store it outside the courthouse, you will be
      required to label your phone with your name and phone number, and then
      place it in a clear plastic bag for storage. The phone will be deposited in a
      dedicated bin and will be made available to you when you exit the
      courthouse.

8.    Food and Drink: Food and drinks may not be brought into the
      courthouse without prior approval of the Court.

9.    If You Need Assistance: If you are scheduled or required to appear and you
      are unable to appear because of the restrictions in this Order, you are
      directed to contact the appropriate person(s) listed in the Points of Contact
      on page five of this Order.

     SO ORDERED.

     Dated: April 1, 2021

                                                    /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                         4
Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 5 of 6           PageID #: 97




                                Points of Contact


    • If you are represented by the Federal Public Defender:
              Portland: (207) 553-7070
              Bangor: (207) 992-4111

    • If you are represented by an attorney, contact your attorney.

    • Anyone having business with the U.S. Attorney’s Office:
            Portland: (207) 780-3257
            Bangor: (207) 945-0373

    • Anyone having business with the U.S. Marshals Service:
             Portland: (207) 780-3355
             Bangor: (207) 945-0416

    • If you are scheduled to meet with a U.S. Probation or Pretrial
      Services Officer:

           Portland: (207) 780-3358
           Bangor: (207) 945-0369

•   If you are a juror, or if you have any other business with the District Court,
    an attorney, or a pro se party, please contact the Clerk’s Office:

           Proceedings in Portland: (207) 780-3356
           Proceedings in Bangor: (207) 945-0575

•   If you have business with the United States Bankruptcy Court, contact
    the
    U.S. Bankruptcy Court Clerk’s Office:

           Portland: (207) 780-3482
           Bangor: (207) 945-0348




Note Regarding September 30, 2020, Amendment:

General Order 2020-13 was amended effective September 30, 2020, to clarify that
the exemption addressed in Section 3.c. relates to all states identified in the most

                                          5
Case 2:20-mc-00080-JDL Document 27 Filed 04/01/21 Page 6 of 6         PageID #: 98




current listing of:
https://www.maine.gov/covid19/restartingmaine/keepmainehealthy/faqs.

Note Regarding November 3, 2020, Amendment:

General Order 2020-13 was amended effective November 3, 2020, to clarify that
requirements associated with persons appearing at Court within 14 days of having
entered Maine from another state are those set forth in the then-current version of
the Keep Maine Healthy Plan.

Note Regarding April 1, 2021, Amendment:

General Order 2020-13 was amended effective April 1, 2021, to reflect and adopt
the travel, quarantine, and testing requirements contained in the Moving Maine
Forward Plan issued March 5, 2021.




                                        6
